NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JULIO CESAR HERNANDEZ,                           No. 11-72364

               Petitioner,                       Agency No. A071-577-188

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Julio Cesar Hernandez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Hernandez’s motion to

reopen because Hernandez did not show prima facie eligibility for relief. See

INS v. Abudu, 485 U.S. 94, 104 (1988) (the BIA may deny a motion to reopen for

failure to establish a prima facie case for the underlying relief sought); Singh v.

INS, 134 F.3d 962, 967 (9th Cir. 1998) (“[m]ere generalized lawlessness and

violence . . . generally is not sufficient” for asylum).

      PETITION FOR REVIEW DENIED.




                                            2                                    11-72364